DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/10/2022.
Claims 1, 4-19, 21, 22, and 24-34 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-19, 21, 22, and 24-34 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“determining to transmit uplink control information (UCD that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU), 
wherein the PUSCH communication includes a payload of a msgA communication in a contention-free two-step RACH procedure; 
transmitting the UCI in the PRU based at least in part on determining to transmit the UCI; and 
receiving an indication of the PRU in at least one of a compact downlink control information (DCI) communication or a group-common DCI communication“ in combination with other claim limitations as recited in independent claim 1.

“determine to transmit uplink control information (UCD) that identifies one or more parameters associated with a transmission of a physical uplink shared channel (PUSCH) communication in a PUSCH resource unit (PRU) based at least in part on determining that a plurality of PRUs, included in a PRU group in which the PRU is included, are nested in a time domain and a frequency domain such that the plurality of PRUs share a same starting time-domain resource and a same starting frequency-domain resource; and
transmit the UCI in the PRU based at least in part on determining to transmit the UCI“ in combination with other claim limitations as recited in independent claim 18, independent claim 24, and independent claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 13, 2022